"1 r.lro~         Lc::r-    '/If {rrzJ. ]) . ~J h
                                                                                                  ta      1   l9(..(J --32153;3l./1
                                                                                                                                 35




                   ___!_     211"".   f (eN i. o( l.t\) y
                                                        £M-   2   e2-rb h1    t-o f   J ~ rn.J         0 f t'3 (A 2--f /)ffa~f

     J1Ao-r7otJ)           ('([qiJ(j;~~-       ra·-1-url'l 9rtvfca:.. 113    _t(hlcccl J..-ckc. shrry;z-d''('ofy           -/o
      Y"\a...,   -fh m/( ~w (:r 2-ll ~wr -b:fr\~j CLfi-orts 1 'j/zfz·{y)                                                                                    Zt\J THE: Co~(rf'                  oF
                                                                                                       /If {J eo, 1.. ~
                                                                                    C, tlt ,...(I rl 111-
::rA R€:                                                                                       /E!:Irt-5
   f;, fe)ca.   1f.oJ lPa- {b)(;,.,.s,
         71>~1'" No. J'l8o82k




f/413-a:t-S eo {{.../h4 5           AfPll C~tJIS 0 l1. \ 41 tJ A--L fJ fP &rL-                    I"'       /f;t¥f31:1'7S

 Co (LP us '" 6 1"-'t ;_, 11-t            us •-s -'7... r.ro.tln t- ./., -r; ~ .11. P. ) ~ t¢ 3 J~t: ~.

fb -rife fl-o;..IOfllr'&t£ Cw ItT'" b ~ I!Jt.1 ,....,,_.~ It fP ettt.S oF 'T£')(-ts J :J.,t ST 1t!E'S :::
  Comes /Ju0 /roo.
            '          J        J
                                     Luz .Pad:' ,As ) II> c:r. No.' I '{-8 o 8 U )• Wh~                             1.:. ""o;

 ,.S frTToR. n 1:;;? ;      4d, ""' s h ~ -/i., ''.s CrN h .j... til'~ .../d,; .s f'ol 71 o rJ Ii bdZIIJi   0
                                                                                                                                                       J


CWI d-r., ,4tAjr;;,
51'>>       7z   5.t1::. 57, 3c            L- £.;.{. 2o1 (psz _                                                      · · '·. •. . .  "'>·~. ~
                                                                                                                       .~    ·.   '.   ~ ... ::\.-. :"~\   '.:,

                                                                                                                                               ''                                                       -                                                        . ..                  ..              .                                                                                                                                                                                                 -

                                -/Ap(M l7pp/(c2ffl!s sfak                                                                                                                                                         hebLs,0s.iL·~,;
   'Ur~e~~;:1                                                                                                    ozi\¢d Clpf l.lc({liJ.                                                                                                                it;t~,r~iNi1ai.ftJjiJ;,,.. · ..
 · ~ . 1,./ flfpucA77oAJ "                                                                                                                                                                           ~~;ad-1~ f'Ct~~ ;11.~                                                                                                                           -/k:. /
                           •      •                    :                 j    ,,          . _.      •                  -                  •                   (\)                 -                -                         ,       •       "             ,   .    •         -   •                 • ,        - •    - ,..   • •        •   --r        :                    i ·._       >
                                                                                                                                                                                                                                                                                                                                                                                        ..




  Pf{JI/t..2r-.fr                                                                                quo~.·· ~ l~ I~-: oo ~ . J ~ . ~2/~. ,~~l~-7?
   C~J¢ ( 2r) , ~,                                                                               ~J -/-r \·z.- l t!~ "scz/ / ~~.s _~·?. ~~¢~-~ ~ ~·., "'---_;;~,                                                                                                                                          \JtL                                                  /--. :'}' :;·
                '               . 'J                                    '           .'           . ' .                         . - .                          -            ~ -            .        ----


                                                                                                                               tftJI,-.               ~-
                                                                                                                                                                                                                                                                                               . . 't'-
                                                                                                                                                                                                                                                                                                ·
                                                                                                                                                                                                                                                                                                        . . ' ~~--/ ·. · :,~-
                                                                                                                                                                                                                                                                                                    /Jo--~-
                                                                                                                                                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                                   ~·
                                                                                                                                                                                                                                                                                                                                                        .   7 ·.•   •   :
                                                                                                                                                                                                                                                                                                                                                                            ·j>.    /
                                                                                                                                                                                                                                                                                                                                                                              . •: ~·
                                                                                                                                                                                                                                                                                                                                                                                               • __
                                                                                                                                                                                                                                                                                                                                                                                              ~·.-



                                                                                                                       -           .·.-       . ·.        .            .    . .       .       _I   -        -   ·_..   .         ·_..                          -,       _-.           .       .....
                                                                                                                                                                                                                                                                                                           .·
                                                                                                                                                                                                                                                                                                           :         .-   .·.        C
                 ~oR- -}hcz.. £q\Je.\,?(olat.ch'fs to{(Pf4.$_




            ./) ff J,· C~-t-               t 8.1 r),Q/r1~ ~a-fa:~_.11J &-f: , 1J (at' ('uvfl.kl:S
     ll"\crff¢el-iv~N£SS; ·d{>P lictn+ w""\,1 rvz.va.r h~a: rpHCP, -51j~-hz:dl .--ft.,-~                                                                                          t'2n

     ba. d\cvr1 PY'l s.fr a.kz.p/
                             ··~-   ---~
                                                       I;, ~            CtN fiS 1tr o\ e)                  t        $. " ¢              ~0 ro ; w\.a.rac
                                                                      d at;,S h~                                                   CtN flStcl

      ~,., J     r       tkSCJA ~sed mj : ~e I h..
                                                                                                                                             .;· ·,r. ·/\A,l-f~r!>: 13€:.- :;
                                                                                                                                                              .



    ---~-o lfetlil eV TO lf/J1> lX!Yl ~ - :.fA tA.S ) ltn ~ rp ro c~da+o~ 11h~--k" il\\le\ \c\                                                                                               *s
        :?n~ 1 ro CJt               . _(,·c "'\ . C""" ~ -zr-cJ .J ~                      T(lfti\)S~ o·F                                                                                                           .

       l>eF~ANT" 3u.:Jfe~--r-e:-u_.                                                                                                                                  .
                                                                                                                                                                                                            oF                      Hfti/1/U~-. r.t~i:~IAL
                                                                                                                                                                                                                                                   .   .
                                                                                                                                                                                                                                                           rct..AJ~ss ~..., ,.                                                 '                 '                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                         _

                                         -*'7111      ~ IS.
                                           ...... ' ' ': . .
                                                                                                                                             ;vt_o f1 b ,,rV/ArV"DBio r ..·-rY ·
     ' -                                     •        •       ,\.':'                \   , ;. /                 '           •    '                                                                                                                                  /            ,                r                                                        •                                                           <       :·            •




     . .4-Nl)                                                    'Refo~~                                                                             1{1.$ tt-rEIVf"S                                                                                    M~Till. LlLr.HisS ; llppltc;(\+
     ~cv\~ ~~·(L .so~~: · ~·~ · .g'~ .
                                     ~                                                                                                                                                                                              ~                                                                         J ·· \           ~ ~       ;       .   •        : · •                       .'           . ,     _' ,;      ,     ---i:.... .. . ·/ / · .

   2-5 fst-r 2k ; u./r. f/VI l in k r n wov\ c\ .h av CL b ~ ~tt4J& ;
               ·   -..   ,                                    , •           '   )       r.            .        '       :       . ,·     .-       •   :·   ,; .           , , ··    .           '                        :       ·                   •·   '              •           ;.       •       \    •
                                                                                                                                                                                                                                                                            1




     rY'I                                                                                                                                                                                                                                            1


 bw; o\ -1-o . 0 ff ~; ../ka ;/Jfpl,-c2/t + hi.S "ei!P I Cr; " (; ~ wh .~~ .
                                                                11



teN f{.."(' TD. ? (L () C€et) ;,(l_ (j\) ~ 11 '- 1/.s (IV+ J, A-fs                                                                                       -/. < :.fi. a: S.f-2-Hz · •·· .:·.

?                                                                                                      .   )




                                              -CfhAS~ !(-oR. f)f(Je-rfL                                                                              .Jt)

                                            '}(. g-,vJf\tJ~ w ''\-\ -r~.sTlt1A tTC orJ S
                                                  ··-       .        .        -·   -   .. '   .       '




             f/s fl.i.s /Jffl/cvrf h-es neva:r h~o\                                                                                                                             his CLJtJM.s

       /;'f.lf'MI {'I e\)          6 ((            r/tdtil.-0 1A · 'ffl~ 7JZ 'kL t'ol.l (t.-r                                                                       ;           AN\) 1 "'11-fi s.
   '                                                                                                      .
•. , f/-ffLl C,4ii!T' I#J$ ~e;, ~~ "$ii'itTh"'i:J, (J:N t!t UTI I tJ 4 t'uv rrr Cofi~

  . IN -,1fJS               /Iff el'ri) -t1-lii'J #If. t'r)l)tJ~bL IiJ ef::Fa-711/e-:                                                                                                                     11-$

       $14   cH.- r:;R. ;                           'f)(..( 6                          ?(l.o C(i'SS                  c4:13-So     .LL! rr            ttl~ Hr') 1) t;"M "Jl\))) s
       CF¥t-cr IVG ,.f}-5SJSTAfJC£ of
               .   '           '                                                   '
                                                                                                                  {}JIJ~.SGL..:.,          lfffUvrrJ.r. ~11LS·o.')                                    )
                                                                                                                          '                                                               .
   '\) e)vt o,0 s-nt fT're'S                                         f{I.S &.!tu-1                                  TO 1.3 E ,,            c#If rJ6'€D                                    '"3 'I          Ccrll (11"$

       flrJ'D I rJ6.S              o{ Fflc..T • j                                             f!IMS1rJ~                 lfl'fll C/trJ-r-"..5                            OJ..I"t-1~ t>P' ·· ··
   \) ev 1/tL. a-f                      ('1 (;MYlrL                                    ~-rn                        (}J\XLT )      -r:t .4rJTJ
                       '
                                                    (1()\) rt:r!> . /VI lt-Nl> .if.I?> ,(..Y, · 1/CATY w ItS•, NoT fi:J tt.o>JE))./
                                                                                                                              .                                                      "'           -


       -rft •d , 11Lt A'L                   tc!V rrr ? AAC.TI ce-s ·t.JfR f"_ Ntti'                                                                  ~ u~ ~ ~ .0;~~ .· .· .·
       (1(/v Q."('         .s 1/oV, L't>                             1l. fM ~l> J{, ,-.; Af p Ii c2"-t;;                                                        1/lf i3 &'IS                                       {'cJ f-f?t-(S
                                    .   .                                                                                                        .   •   ~...   •   J       .                                 -:      -·     .
                                                                                                  l           .                    .   '     .                                   .            .           ~




       "f jlo C@ (f'l4 " 1';/fC.K- -tD -r1-ft1' 282 ~ J                                           I
                                                                                                                                           1.1!)         1   c •lrL
                                                                                                                                                                        .
                                                                                                                                                                                          1> 1;;a •c.I                     fW p_;-;

         w •-rl-/ D> .srit:liC.CT t ~-                                                        Po,                    . r/eii"rttt N~ , ftfP()IfVTltU, 6Nfv~?...                                                                                                70                       t1PPL1c/tNT ~ felt. 14 Ffh 1(.
                   f(lot> e..e-ss 1-'- IN $T'fU.A. ert                                                                   0"' s             ..,.., q /{ o'\11.1T                           fl,qiS errs Co R.PV.. s TO

                   AP.P Ll CANT J                                        orJC~ .fJ'(L                                    f;VIQ         BJC~                   rs                   'ReV J ~-1\.)t:\) ) J'"t 11 .S71't-NilATI:~

                    "D Y ~Pf Iic2fl+ 's-                                                                 tu1JrJ5£L -                        ji,.:Jl)          J 1/-~L D7'1-ftrlt. tfc•,:uu tJ ~;.s



                                                                                                                                                                                                                                                                        .. ··

                                                      .   -·

                    Aff 1"c 2/1+ 'J>((fiV ..s                                                                     ..J-t. ;-,s    t   (f))        fl_T c; t2A.v T                                   :.fh i :.s fJ f pm lfiS:!?
                  6 tVtN'I -ft. r.s Aff Ji c-1-/);ffq: I I~~                                                                                                      a "R EMA-i-.11:> 'i'>Jtc:                                                               IC    :TD .
'                                    .
                  '··-:nu/rLr 6tJ(l;r: (.)JI~;
                                                                                                                                       .
        ~   ...

                       .·            ..      :        .· .               .
                                                                                                                  _ftt,L_        11i?cE?.s M v
                                                                                                                                             .    ...         . .•        .•       .
                                                                                                                                                                                       ::rfjST/2M tT Jof'ls ~· F't>((.. ·
                                                                                                                                                                                         ..    -   ..             - - .       ;       .,
                                                                                                                                                                                                                                           .       - -.        !        - . . ·' '




                  . fJ- , -,::u:< L-L; kr:-J))
                       .                 • -~•        .         .,                .·
                                                                                      ~ it tl! 1T) t)J nA--t:ttI                                                 Ti. c. ~-~~~WJS "D<> c.. M~;              lJfp I1'emf/Wtt'lfb4N1"'
                        Frt> INI,.S J C.ullTI ~7>'/7lii5 r                                 No. ________________
                                                                                :zi\J r~ Coucr:r ~F
                                                                                C-(1_1 ~I rl Itt- /}f peAL~
.IA 1etr£- II'J lfA73t;J'7:S

 Co (LPuS          1t-1 ~(t~i,..1kt e..~r.Ses -'?urSa..t?f\t. f.o. '/,~,A..          P.) ~(¢ 3 J t,lroj Ltuz. .Par.l:'tfts,71> !'loT
  ILf  llA"I'-onn0(- ud (JJI s~            sa!s    -bJ.,.,._ tfatrorz:S     v. kJzrn   qz .s.tb. srrcf_ :Jo L- G/. ·zo! [p sz _



        lroJ /.aatf&kf115/Pii3o824- ; kef!ZCI/1 oPW /Jtplfc.~t:; c"""aoJ
  J, f:i, ·~ cd\) tcf .-Ia II rrz;g I Ar.s 5fa-k ( -7-l. t. f_) vt. I I '0 'l)
   -                      ·        +. --rt.r.s 1'..5 ?wsutr.f/o l                                 ·-j(ll frG &;\J rt,-r            £YU{_O (LS


            L~pdYl Jfpp/(e~s s.fak, heb 1"5 s .,~      Yae*      ~ &.-. ot.:.:s 'Orl.s J           Le..:J "

 {   s~
·cot
 •
 u
     11'7
     ~. )
            (2-)   ,   ,. "
                               -
                               ~
                                 1     1 -\v-\ &N(\scd
                                      -r-r             .
                                                             wz.-s tAaJfctcf(va: ----


                                      f/!J { e~eol                      "J)l.tE     P~c..css
                                                                    ·"



      f\o{l...   ~~ 1~ ~ e.J           t     ~~q;, 2o IV          ;    wh..cr,nz 6N f\Sol :C J,'st!U3s:m/ m,j                  rr-an-hd            h=I..J.t.. his~            _   ~cz.f ;~.~
Cw n5€"
fr-o 1-fetlar:fV   TD AtJl> 'W¥1 e-,....           -A      IA.5 )   ffn ~      ? ro c.t:UUJ/ 1~ . or sed-
 no~ ~\\ovJa:ol) olu.a. ~ tl·r12no\a-f-o'j ~~&-k 11 .~~~\Je-\\~~-s

 2ft~ --pro~1A,9-5             1w-su2n-/: -/o --/1../:S,_&fu-/:(  · .h·ci'V\ Cuw~~ZNJ .J 4-kq_. ~ ~J \ ~s 7ahinin5 -/o
 h4-..S eHa: IJ aLsoJ n:cC-.ts -rfl.At0sFeJ(_ o-F
      1                               t



 J>eFB~-SDA-tSr ~u.5fEC:re'D                           of=' /#ttJII\ifj      tvlt:.N-rf+L D-LtJES~ __ _


          -*"-riff~   '/ .5        ;vt o rl ~    ,r   M~t'YD14TO R-Y 571WAIF '1 j• ~ 2r f
      t~2V'czS no             roOVV'\        ~ J.{suqLTif

 fiJclli7'/ > for        *(Z2;{-man+                   2r<>l t:AI2J"o.sis/a:J(~IYJ           ~ ~cz;
ti\   2-J is.f-r2'k ;         u.j'twYl l        l11   .k-rn   1    wov\ J.    h 2N v1£ t!LA1fVI                                 -ro : ·fB11ts f/elltTl-1 rrl\)9
Sltfi:m> t_ot)Y flrJN. § l! ~, 00:3                               {z) ( t>) _ -r1~~·s ''fh.cvtf~l
i If r-a u    ''( ff~ L11/) &;v (!..(                   0. b ~.5     no+      h'2J a: ~ au..-1-lvtio        b
~ .5cvr~CtL ~eii!J /II pz.b CJf2t>-ls                                           -4      Jiq;c 5{~
?aYJcz:b..,-1-i2~             'j    r.J~(tZ           11ff ,, Ca..-1-        ).., 2 s   b                                    Cf}1l{ 617 sF-oR.            fff(J eftL TO
                                   ~e-M-AN~ W\\t\ ~..511U'\~T(ON.S


         fls _Jh ,-.s lln 1/cl/l.f has                         rt     1 rl   ~ /RIA-L £'CI\) ft-T ; AN""\), ~~ s

frff Ll CA-lVI llfj-S                 1)&116('1 5712.A'~       {.J:/J tl-ifD I tJ 61      tdV flT         Cof{iiS· .

I 1'-l Jf{Js              IfffJ efl1-) --t1-/kr' f/1-S trJU JJ~GL         IiJ et=F erA I v E"' lis

S"t1 ~H ,.-               Fv«-; roue-         ?fUc,cess      C4J!>SoLu.~           tlA4HTJ       ""!>EM~ttJbs
 E-fr6C/f 1\16
             .
               ftSSJSTAIJC£                         o-F Mr-J.SGL- f}ffu CfbJT
                                                                      .                               )
                                                                                                          1}-LSo~

~ tM o,J S-nt..A1 es                   H1 s ~ r-1 -ro 13 6"               t(   C-1/11-rJ 6€\)    7> y Cov (US          .

.Yir-J1> ltJt]S              m::    Ff;Cf, j CftrA_SIN~ lrt'ftJ CAN-r3 ~L/hf'/1 oF

\) 8>J I IlL- o-f-               ('1 ~       f/Fft1;:nf Cd\Ja.T, t:(!, Cr- f. /1-11-TI ct£                 4 fu 13_I ol
 J L.t"'J'V}, (ll rJ G,
 n~n                      ) /ftJ"D ON (CIS r-1 A-·J-..Jf) ~72> ,e_y ~CAW             (/J ItS .   N 0I
                                                                                                  .          R; t,{OtAJ/3)) ,
                                                                                                                           J



---}'{ "'S        7\'Z.-i ~tt- 6N n.:r ? Men tt:-'3           t.Jmi       M{)(    R> u.aW A) ~            ~ i.s
              1

.LW (!;("             :,   1/oV L."t) 1< 0'111 fl?j"S} Jl, f_; ,4 f p 1,-cJA-1-:t     t/rrB 0'1-S           ~ ,u't.tS
                                                                                                                               .-

'1 (2o ~ ( ~t,                     1)/ICK- TO      -r1fif ZB'Z ~          :r\AD I cI    J7t_.. '\) f STI2lcT        M rLT;

   w ,""'f'1-+ ~ sr~c;r 1O'f')5 Po-tL 11- H-t LL ~l> ffl• r.. tfei'r e_ess s- ~ .5T1VA rrt o"' s              -ro GltANT ffAt--g ~ Co«Pu. s                  ot:J

{tff U CANT J o rl c£ ~L Bl It) E'IJC£                    (S 'RtV I E..l0c-\) , 5 '1. ~ STI'!>J-n A-~

1)   y ll-ff IIc 2{\+ ~ tq1.) r)$a. -           j},;J1) J #L-L-      D~,t_ tf£'t1- (l.t t0t; $,
L> ~8\:> ~a,e:ss;r,t,Y.             bJ ~iJ           CcNI'lT _


 ?fLfW~
 fin I (c2/>+ ?f2:1tYs .-/A.is            Cav rtT c:, R.PtrJT _p,.,s           flfPEfJ1- fttJD
6 (l.AN'I _;J.1.. r.s /1ff Ii earv+/ /}fftdI21Scanned Aug 06, 2010
                                                                                                                            ~
                                                                                                        0       c:          c:::t
                                                                                                            ~!£:'-          ~
                          WRIT NO._W07-00645(A); W07-71769(A); W07-71970 & 9                        At;_'fr._:._.:.=
                                                                                                            CP;:::,_
                                                                                                            C")-r~
             THE STATE OF TEXAS                                     §            IN THE 282Nn J~I,A~
                                                                                                                              :s
                                                                                                      ~::, a
                                                                                                             -tf"T'I;:;;.
                                                                l   §                       =, ~..,..
                                                            I       §
                                                                                                p=";:.
                                                                                                    l"f:l  ••

             v.                                                     §            DISTRICT CO~~T e ~
                                                                    §
                                                                    §
             TROY LEE PERKINS                                       §            DALLASCOUNTY,TEXAS

                                              AFFIDAVIT OF BRET MARTIN

            STATEOFTEXAS                       §
                                               §
            COUNTY OF DALLAS                   §

                     Before me, the undersigned authority, on this day personally appeared BRET MARTIN,
            whom I identified by his Texas driver's license, and after being duly sworn, stated as follows:
                     ''My name is Bret Martin. I am over twenty-one (21) years of age, of sound mind, have never
            been convicted of crime involving moral turpitude and am competent to make this affidavit because I
            have personal knowledge of the facts stated herein and they are true and correct.
                     "I am a lawyer licensed to practice in the State of Texas since November 1995. I have
            practiced criminal law in Dallas since that time both as an Assistant District Attorney and as a lawyer
            in private practice. I have been in good standing with the State Bar ofTexas at all times.
                     "I was appointed to represent a man by the name of Troy Lee Perkins back on March 27,
            2007. Mr. Perkins was being charged with four separate aggravated robberies, in Cause numbers
            F07-00645, F07-7l769 and F07-71770 & 90. The offenses carried a range of punishment between 15
            years confmement in the Texas Department of Criminal Justice and life. due to the Defendant having
            an enhancement paragraph resulting from a previous trip to the penitentiary. The Defimdant was
            initially offered 40 years in TDC by the prosecutor handling the case.
                    "I interviewed Mr. Perkins and discussed with him the merits of each of the cases against
            him. We also discussed all of his options that he had available to him. Those options were I.) to try
            to work out a plea bargain in the case; 2.) to plead gllilty and allow the court or ajwy to set his
            punishment if be did not like the plea bargain offers; 3.) plead not guilty and present his case to the
            Judge to decide his guilt or innocence; or 4.) plead not guilty and present his case to a jury and allow
            them to decide his guilt or innocence. I also explained to Mr. Perkins that there was videotape
           evidence of him committing these offenses and the difficulties that such evidence would present. Mr.
           Perkins decided to proceed to a jury trial.                                                                              J2 7
Scanned Aug 06, 201 o


                               He understood the factual allegations against him as well as all of the consequences of the decisions
                               which he was making.
                                        "On'the morning of January 7, 2008, we gathered in the 282nd District Court in preparation
                                            s
                               for a jury ~al and the jury arrived and we were soon to begin the voir dire process. At that time, the
                               Assistant District Attorney made an offer to Mr. Perkins to drop his enhancement paragraph and give
                               him 12 years on each of the four cases. That was three years below the statutory minimum that he
                               could receive from the jury and 28 years below the prosecutor's initial recommendatkm.
                                        "During my representation, Mr. Perkins appeared to be of sound mind and good judgment.
                               Mr. Perkins understood the serious nature of the offenses and the consequences of proceeding to jury
                               trial. He also understood that these cases would require him to serve a minimum of5()% ofhis
                               sentence because of the deadly weapon fuding. He was provided legal representation the entire time
                               he was .incarcerated and had communication with me throughout the entire process. Mr. Perkins and I
                               discussed his mental health history and he acknowledged and agreed that while that was a part of his
                               medical history, that in no way contributed to his committing of the offenses. Furthermore, I am
                      ·    ~   certain that there was ~o mental health problems involved in his understandi!!8 or his decision making
   ~,q.,M 'A.J:i               regarding both sides reaching this plea bargain agreement. It was simply    thebes~ mo~;t responsible
   a.pe ~et-0                  manner in which to resolve these very dangerous crimes. The Defend~t w~ well infc)rmed and
   1 l/.11.~              .    absolutely understood the options that he had and the consequences of e~cb and every choice that was
    h               l)'J       available to hini."
  ....L.   ~.ev'!..r ~                 Further, Affiant sayeth naught.
  . II.A.("f7   S     I /1    fo        .
   '1 PScjdtt2.lrtJf-                                                                   BRET E. MARTIN
                               SWORN TO AND SUBSCRIBED BEFORE ME. this 1 tl'                   day of   J ..... '-.    '2010.




                                                                                        My commission expires:




                                                                                                                                       028
EX PARTE                                                        IN THE 282nd JUDICIAL

                                                    ~P'1ISTRICT COURT OF
TROY LEE PERKINS                                    §           DALLAS COUNTY, TEXAS


                             STATE'S RESPONSE TO APPLICATION
                               FOR WRIT OF HABEAS CORPUS

              The State, having considered the allegations contained in Applicant's Application for

Writ of Habeas Corpus in the above-numbered and entitled cause, makes the following

response:

                                                    I.

                                      HISTORY OF THE CASE

              Applicant entered a plea of guilty on January 7, 2008 to the charge of aggravated

robbery by using a deadly weapon. He was sentenced in this case, and for three like offenses

in three other cases, to 12 years' confinement in prison. The four sentences run concurrently.

Applicant waived his right of appeal.

              This is Applicant's first application for writ of habeas corpus.

                                                    II.

                                ISSUES RAISED IN APPLICATION

              Applicant asserts ( 1) he was denied special needs representation and treated without

concern for his mental defect, supposedly in violation of §616.003 of the. Health & Safety

                                                     1



     ..   0
Code, (2) unspecified court procedures were not followed and his trial counsel was

constitutionally ineffective, (3) he is not receiving proper psychiatric care contrary to the

Eighth Amendment, ( 4) he is incarcerated with numerous violent persons, who constantly

psychologically abuse him, contrary to the Eighth Amendment, and (5) he did not receive a

speedy trial.

                                              III.

                                   STATE'S RESPONSE

       Applicant vaguely alleges some grounds that might entitle him to relief, but without

sufficiently describing what occurred in his case that might constitute a constitutional

violation. He further alleges things that would not affect the legality of his confinement. It is

riot possible to respond intelligently to the Application. It fails to "contain sworn allegations·

of fact father than mere conclusions." Cf Ex parte Young, 418 S.W.2d 824, 829

(Tex.Crim.App. 1967); see also Ex parte McCain, 67 S.W.3d 204,209 n. 10 (Tex.Crim.App.

2002) and Ex parte McPherson, 32 S.W.3d 860, 861 (Tex.Crim.App. 2000).

       It can be noted generally, however, that the conditions of incarceration do not involve

constitutional issues. "[I]t is abundantly clear that a myriad of problems of prison

administration must remain beyond the scope of proper judicial concern. Only significant
                   ..
deprivations ofliberty raise constitutional issues." Meachum v. Fano, 427 U.S. 215,235 n. 7,

96 S. Ct. 2532, 49 L. Ed. 2d 451 ( 1976) (Stevens, Brennan and Marshall, JJ.,       di~sel!lting).   "A

habeas claim is not ordinarily thought to 'accrue' while the inmate is housed in prison



                                                2
because habeas claims challenge the fact or duration of confinement (or restraint) rather than

the conditions of confinement." Ex parte Rieck, 144 S.W.3d 510,519 (Tex.Crim.App. 2004).


                                             IV.

                                      CONCLUSION

       The State respectfully requests that this Court recommend denial or dismissal of the

Application for Writ of Habeas Corpus on its face.


                                           Respectfully submitted,

                                           CRAIG WATKINS
                                           CRIMINAL DISTRICT ATTORNEY
                                           DALLASCOUNTY,TEXAS



                                           MARTIN L. PETERSON
                                           ASSIST ANT DISTRICT ATTORNEY
                                           STATE BAR NO. 15838600
                                           FRANK CROVTLEY COURTS BUILDING
                                           133 N. INDUSTRIAL BLVD., LB-19
                                           DALLAS, TEXAS 75207-4399
                                           (214) 653-3647


                             CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing response has been served on
Applicant, Troy L. Perkins, TDCJ # 01480826, Wynne Unit, Huntsville, Texas 77349 on this
8th day of May, 2009.



                                           MARTIN L. PETERSON.


                                              3
----------:---------·--··············~-~~---~=


S~anh~d   Aug 06, 2010




          EX PARTE                                                    *         IN THE 2~2

          Tr 04 Lfc.. Per kl ns,~                                     *         JUDICIAL DISTRICT COURT
                 J
          APPLICANT                                                   •         DALLAS COUNTY. TEXAS


                                               ORDER DESIGNATING ISSUES

                     Having considered the applicant's Application for Writ of Habeas Corpus and the State's

           Response. the Court finds that controverted, previously unresolved facts material to the legality of ·

           the Applicant's cont1nement exist. The Court finds that each of the allegations set forth in the

           application are controverted, unresolved factual issues which require additional evidence and/or

          · testimony to be resolved.

                     The court appoints April E. Smith to resolve the issues and prepare findings of fact and

           conclusions of law for the Court.            The issues may be resolved by affidavits, depositions,

           interrogatories, or by hearings, as deemed necessary by the person appScanned Aug 06., 2010



                                              WRITNO. W07-71769-S(A)


         EX PARTE                                            *         I IN THE 282ND JUDICIAL
         TROY LEE PERKINS,                                 .*             DISTRICT COURT

         APPLICANT                                           *            DALLAS COUNTY, TEXAS


                              FINDINGS OF FACT AND CONCLUSIONS OF LAW

                 On this day came on to be considered Applicant's Application for Writ ofHabeas Corpus and

         the State's Response. Having considered these pleadings and the official court records, as well as

         all exhibits and affidavits offered by both parties, this Court enters the following findirtgs of fact and

         conclusions oflaw.



                                               IDSTORY OF THE CASE

                 Applicant was convicted of aggravated robbery and was sentenced to 12 years confinement

                 Tills is his first application for writ ofhabeas.corpus.



                                         ISSUES RAISED IN APPLICATION

                 Applicant asserts that he was denied special needs representation due to his psychiatric

         issues. He asserts that his case should have been heard by a mental illness court as provided by TEx.

         HEALTH & SAFETY CODE         ANN. § 616.002

                 Applicant asserts that he was denied due process due to his special needs when court

         procedures were not followed and he received ineffective assistance of counsel.

                 Applicant asserts that his sentence amounts to cruel and unusual punishment because he is


         Findings of Fact and Conclusions of Law                                                             Pagel
_.:___----'-------------------··---·-----····---·-·· --· . ----·--· ---· ....
 Scanned Aug 06, 2010



                not being afforded proper psychiatric care.

                       Applicant asserts that he is being threatened in TDCJ due to his psychiatric issues.

                       Applicant asserts !nat he was denied a speedy   ~ial.

                                                      RELEVANT EVIDENCE

                       Bret Martin. Applicant's attorney, has responded to the allegations by affidaviit. The Court

                finds him to be trustworthy. ·.



                                                          RELEVANT LAW

                Burden of Proof

                        Applicant has the burden to allege and prove by a preponderance of the eviden688 S.W.2d 114, 116 (Tex. Crim. App. 1985); Ex

                parte Adams, 768. S. W.2d 281, 288-289 (Tex. Crim. App. 1989)~ Conclusory allegations are not

                enough to warrant habeas relief. Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).

                Ineffective Assistance of Counsel _

                        When an Applicant alleges ineffective assistance of counsel, Applicant must Hrst prove that
                                                                                       .           .   .
                counsel's representation fell below an objective standard of reasonableness; and secondly, that there

                is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

                would have differed. Strickland v. Washington, 466 U.S. 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674

                (1984); Hernandez v. State, 726 S,W.2d 53,54-55 (Tex. Crim. App. 1986). The right to counsel

                does not guarantee errorless counsel whose competence is judge by hindsight; rather, it affords a

                defendant an attorney reasonably likely to render reasonably effective assistance. See Thompson v.
                                                                                                                          023
                Findings of Fact and Conclusions of Law                                                          Page2
Scanned Aug 06, 2010



         State, 9 S.W.3d 808, 814 (Tex. Crim. App. 1999). Counsel's competence is p~sumed, and

         Applicant must rebut this presumption by proving that his attorney's representation was unreasonable

     /   under prevailing professional norms and that the challenged action was not sound strategy.

         Kimmelman v. Morrison, 477 U.S. 365,384 (1986); Thompson, 9 S.W.3d at 814.

         Cognizable Issues

                 Cognizable claims on habeas are limited to two categories: (1) jurisdictional defects in the

         convicting court; and (2) the denial of a fundamental constitutional right. Ex parte Williams, 65

         S.W.3d 656,657 (Tex. Crim. App. 2001). The pwpose to be served by a post conviction writ of

         habeas corpus is limited, and "lies only to review jurisdictional defects or denials offtmdamental or

         constitutional rights." Ex parte Watson, 601 S.W.2d 350 (Tex. Crim. App. 1980). Failure to adhere

         to a legislative directive or mode of proceeding designed to safeguard a constitutional right will

         likewise be cognizable only when the omission results in the denial of a constitutional protection.

         Ex parte Sadberry, 864 S.W.2d 541 (Tex. Crim. App. 1993).

                 Generally, conditions of coirlinement do not involve constitutional issues. See Meachum v.

         Fano, 427 U.S. 215,235 n. 7, 96 S. Ct. 2532,49 L. Ed. 2d 451 (1976).

         Speedy Trial

                 Speedy trial claims are not cognizable in post-conviction habeas proceedings. Ex parte

         Owenby, 749 S.W.2d 880, 881 (Tex. Crim .. App. 1988) (violation of Speedy Trial Act is non-

         jurisdictional defect which cannot be raised on habeas review).



                                                  FINDINGS OF FACT

                 The Court finds that Applicant has failed to prove that he was entitled to have l:tis case heard
                                                                                                                    0:..·) '-t(;
         Findings ofFact and Conclusions of Law                                                            Page3
Scanned Aug 06, 2010



         in a "mental illness court". The statute cited by Applicant provides that the county may provide for

         such court. It does not, however, state that all cases where a defendant is alleged to he mentally ill

         shall be transferred to that court. Applicant has not proven that he had a mental illness which          I
         entitled his case to be transferred for disposition to that Court. Applicant's counsel indicates that

         Applicant was able to communicate with him regarding the case and understood the options for

         disposing of the case.

                 The Court finds that Applicant has failed to prove that he received ineffective: assistance of

         counsel. Applicant makes no specific allegations of ineffectiveness for counsel to respond to.

         However, counsel has provided an affidavit which sets out his representation in this case.

         Furthermore, Applicant has not stated which court procedures were not followed.

                 With regard to issues three, four and five, the Court finds that Applicant has not raised a

         constitutional issue that is cognizable on habeaS.



                                               CONCLUSIONS OF LAW

                 The Court concludes that Applicant has failed to prove that he was entitled· to have his case

         heard in a "mental illness court".

                 The Court concludes that Applicant has failed to prove that he received ineffective assistance

         of counsel. Furthermore, Applic~t has not stated; which court procedures were not followed.

                 With regard to issues three, four and five, the Court concludes that Applicant has not raised

         a constitutional issue that is cognizable on habeas.




         Findings of Fact and Conclusions of Law                                                         Page4
---~----------··-'----··--------···-               ······-····-··-·-····-·

Scanned Aug 06, 2010



                                           COURT'S RECOMMENDATION

                 This Court recommends that this writ of habeas corpus be DENIED.

                                                                                           I
                                               ORDERS OF THE COURT

                 In implementing th~ Court's Finding of Fact and Conclusions of Law, the Cle:rk will:

                 1. Prepare a transcript of papers in this cause and transmit the Court's Order and the Findings

          of Fact and Conclusions of Law, including the judgment and indictment, all plea papers, if any, and

          the Court of Appeals opinion, if any, to the Court of Criminal Appeals as provided by TEx. CODE

          CRIM. PROC. ANN. art. 11.07.

                 2. Send a copy of this Order and the Findings of Fact and Conclusions of Law to the

          Applicant and his counsel, if any, by depositing same in the U.S. Mail.



                          Signed and entered _b.=-....;../_1_6_]1_-o_ _ __




                                                                                                                   026

          Findings ofFact and Conclusions of Law                                                          PageS